                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                          CR No. 16-3076 JCH

OSCAR MORENO CORONADO,

               Defendant.



                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant Oscar Moreno-Coronado’s

Amended Notice of Introduction of Reverse Rule 404(b) Evidence (ECF No. 118). Defendant

seeks the admission of evidence of the criminal history of Defendant’s alleged co-conspirator,

Joshua Talamantes. The Government opposes the introduction of this evidence. The Court, having

considered the motion, briefs, evidence, applicable law, and otherwise being fully advised, will

not permit introduction of the proffered reverse Rule 404(b) evidence regarding Talamantes’s

criminal history, because Defendant has not met his burden to show that the evidence would be

relevant to Defendant’s case by tending to negate his guilt.

       I.      FACTUAL BACKGROUND

       Relevant background facts concerning what evidence the Government intends to produce

at trial are set forth in this Court’s Memorandum Opinion and Order (ECF No. 78), so the Court

incorporates the evidence by reference. Joshua Talamantes has a lengthy criminal history,

including convictions in 2011 for making false statements in the records of a federal credit union
and in 2017 for conspiracy to possess with the intent to distribute 5 kilograms and more of cocaine.

In addition to the charges brought against him in this case in 2016 for conspiracy to distribute

methamphetamine (meth) and distribution of meth, he was charged in 2015 with money

laundering, unlawful use of a criminal instrument, and possession of dangerous drugs and he was

charged in 2017 with conspiracy to possess with the intent to distribute marijuana and possession

with the intent to distribute marijuana.

       II.     STANDARDS FOR ADMISSIBILITY OF OTHER ACTS EVIDENCE

       Evidence of other crimes or bad acts may not be offered to prove bad character or

conformity with prior bad acts. Fed. R. Evid. 404(b)(1). Evidence of other crimes, however, may

be offered to prove “motive, opportunity, intent, preparation, plan, knowledge, identity, absence

of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

       A court must consider four requirements for admission of evidence under Rule 404(b): (1)

the evidence must be offered for a proper purpose; (2) the evidence must be relevant; (3) the

evidence’s probative value must not be substantially outweighed by its unfairly prejudicial effect;

and (4) the trial court must give jury instructions on the proper purpose of the evidence if requested.

Huddleston v. United States, 485 U.S. 681, 691-92 (1988); United States v. Fitzherbert, 13 F.3d

340, 343 (10th Cir. 1993). The party seeking its admission “must precisely articulate the purpose

for which the evidence is offered, and the trial court must specifically identify the purpose for

which it is admitted.” United States v. Hardwell, 80 F.3d 1471, 1488 (10th Cir. 1996). To establish

relevance, the moving party must demonstrate “a clear and logical connection between the alleged

earlier offense or misconduct and the case being tried.” United States v. Cuch, 842 F.2d 1173,

1176 (10th Cir. 1988) (quoting United States v. Biswell, 700 F.2d 1310, 1317-18 (10th Cir. 1983).

The prior act and charged offense must be similar. United States v. Brooks, 736 F.3d 921, 940



                                                  2
(10th Cir. 2013). Although the government typically uses Rule 404(b), a defendant may use Rule

404(b), known as “reverse 404(b) evidence,” for “defensive purposes if it tends, alone or with

other evidence, to negate the defendant’s guilt of the crime charged against him.” United States v.

Montelongo, 420 F.3d 1169, 1174 (10th Cir. 2005) (quoting Agushi v. Duerr, 196 F.3d 754, 760

(7th Cir. 1999)).

       A court should consider the following factors when assessing similarity: (1) whether the

acts occur close in time; (2) geographical proximity; (3) whether the charged offense and other

bad acts share similar physical elements; (4) whether the charged offense and other acts are part

of a common scheme. United States v. Davis, 636 F.3d 1281, 1298 (10th Cir. 2011). For reverse

404(b) evidence, a lower standard of similarity between crimes should govern because prejudice

to the defendant is not a factor. See Montelongo, 420 F.3d at 1174-75 (quoting United States v.

Stevens, 935 F.2d 1380, 1404 (3d Cir. 1991)).

       Rule 403 also permits a court to exclude relevant evidence “if its probative value is

substantially outweighed by a danger of … unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

       III.    ANALYSIS

       Defendant argues the evidence of Talamantes’s criminal history is relevant to show

absence of mistake, intent and motive to distribute meth, by himself on June 28, 2016, and that it

was Talamantes who engaged in distribution of meth and not Defendant. Defendant asserts that

the evidence is especially important because the Government has chosen not to call Talamantes to

testify and the charges against him in this case “have vanished.” Def.’s Mot. 4-5, ECF No. 118.

       In response, the Government notes that the charges did not “vanish”; rather, Talamantes’s

case was transferred to the Western District of Texas where he pleaded guilty to the charge of



                                                3
possession with the intent to distribute 500 grams and more of meth and aiding and abetting

relating to the current incident. See Gov.’s Resp. 2 n.1, ECF No. 138. The Government stipulates

and agrees to the admission of evidence regarding the current case and the fact of Talamantes’s

guilt. Id. at 5. The Government additionally stipulates “that Talamantes did not distribute the

methamphetamine by mistake, that he possessed the motive to distribute the methamphetamine,

that he intended to distribute the methamphetamine, and that he did engage in the distribution of

methamphetamine, as alleged by the defendant in his Notice.” Id. As for reverse 404(b) evidence

for other crimes, the Government argues that they should be excluded for lack of probative value,

likelihood of confusion, and waste of time. Additionally, regarding the 2017 indictments against

Talamantes, the Government asserts that they involved a broader conspiracy involving Talamantes

and 18 other co-defendants, so the evidence does not support Defendant’s argument that

Talamantes distributes drugs by himself.

       Although reverse Rule 404(b) evidence faces a relaxed standard for admissibility,

Defendant has not met his burden of showing the probative value of the evidence regarding

Talamantes’s involvement in other drug crimes. The fact that Talamantes has an extensive criminal

history and was involved in other drug distribution schemes does not tend to negate Defendant’s

guilt in this case. The Government intends to introduce evidence showing Talamantes’s

involvement in the crime and that he had the bag of meth in his possession when arrested.

Defendant is charged as an aider and abettor, which requires as an element helping another person

commit a crime.

       As for the 2011 crime for making false statements in the records of a federal credit union,

the Government wishes to present coconspirator statements of Talamantes suggesting he was

waiting on his “boy” before he could deliver the drugs to the undercover agent. Were those



                                                4
statements admitted, Talamantes’s conviction for making a false statement could be probative as

to whether Talamantes was lying when suggesting he was waiting for his source of supply. The

Court, however, at the January 14, 2019 hearing stated that its prior ruling permitting admission

of the coconspirators is in doubt, and that based on the current record, the Court will not permit

introduction of the coconspirator statements. At this stage, therefore, Defendant has not met his

burden of showing the probative value of the evidence of Talamantes’s 2011 conviction for the

crime for making false statements.

       IT IS THEREFORE ORDERED that Defendant Oscar Moreno-Coronado’s request to

introduce evidence of Talamantes’s criminal history in his Amended Notice of Introduction of

Reverse Rule 404(b) Evidence (ECF No. 118) is DENIED.



                                             __________________________________________
                                             UNITED STATES DISTRICT JUDGE
       .




                                                5
